DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H10-212928 A to Fujiwara et al. (Fujiwara). Since Fujiwara was originally published in Japanese a machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Fujiwara discloses a control device (79, Fig. 1) for an internal combustion engine (since the claim is directed to a “control device” for an internal combustion engine, the engine itself is interpreted as a recitation intended use and not required by the claim; however, this engine is disclosed by Fujiwara - see Fig. 1), the internal combustion engine comprising: an engine body (51); a housing (containing 54) provided in an exhaust passage of the engine body; a filter (54) held inside the housing and configured to trap PM in the exhaust; and a microwave device (59) configured to microwave the inside of the housing, wherein the control device is configured to control the microwave device when microwaving the inside of the housing to heat the PM so that an amplitude of the microwaves becomes smaller when the amount of PM deposition at the filter is large compared to when it is small (pars. 0019, 0020, 0045; the power output amount is necessarily controlled by an amplitude of the wave).
In reference to claim 3, Fujiwara discloses the control device for the internal combustion engine according to claim 2, wherein the object able to exchange heat with the PM is the filter body (par. 0030; the filter is dielectrically heated; also, heat exchange occurs necessarily via conduction due to contact between the particulates and filter).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied to claim 1 above, and further in view of JP 2011-252387 A to Matsui (Matsui). Since Matsui was originally published in Japanese a machine translation was relied upon for the basis of this rejection.
In reference to claim 2, Fujiwara discloses the control device for the internal combustion engine according to claim 1, but fails to explicitly disclose changing the frequency of the microwaves. However, Matsui discloses a similar control device for a filter system heated by microwaves, wherein the control device is further configured to change a frequency of the microwaves so that an object able to exchange heat with the PM inside the housing is heated, when the amount of PM deposition of the filter is less than a predetermined amount of deposition (par. 0060, 0062). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency adjustment disclosed by Matsui into the control device of Fujiwara. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Matsui teaches the technique advantageously provides for rapid, even heating (par. 0022).
In reference to claim 4, Fujiwara discloses the control device for the internal combustion engine according to claim 1, but fails to explicitly disclose changing the frequency of the microwaves. However, Matsui discloses a similar control device for a filter system heated by microwaves, wherein the control device is further configured to change a frequency of the microwaves (par. 0060, 0062). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the frequency adjustment disclosed by Matsui into the control device of Fujiwara. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Matsui teaches the technique advantageously provides for rapid, even heating (par. 0022).
Further, Fujiwara discloses changing the amount of heating depending on the loading state - when the amount of PM deposition of the filter is less than a predetermined amount of deposition, the control device is further configured to increase the power of the microwaves more than when the amount of PM deposition of the filter is greater than or equal to the predetermined amount of deposition (pars. 0019, 0045). One of ordinary skill in the art would recognize that since adjusting the frequency, as taught by Matsui, can be used to control the amount of heating in the same way as adjusting the amount of power (as taught by Fujiwara), the technique of Matsui could be integrated into Fujiwara to create the same result. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujiwara to incorporate the technique of Matsui. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the use of known technique to improve similar devices in the same way is obvious (see MPEP 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5,423,180 A and US 5,195,317 A each disclose similar microwave-based heating control devices, and JP H06-264712 discloses a similar frequency-adjustable control device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746

15 January 2021